 1
     R. Rex Parris (SBN 96567)
 2       rrparris@parrislawyers.com
     Alexander R. Wheeler (SBN 239541)
 3       awheeler@parrislawyers.com
 4   Kitty K. Szeto (SBN 258136)
         kszeto@parrislawyers.com
 5   John M. Bickford (SBN 280929)
         jbickford@parrislawyers.com
 6   Ryan A. Crist (SBN 316653)
 7       rcrist@parrislawyers.com
     PARRIS LAW FIRM
 8   43364 10th Street West
     Lancaster, California 93534
 9   Telephone:     (661) 949-2595
10   Facsimile:     (661) 949-7524

11   Philip A. Downey (admitted Pro Hac Vice)
     Pa Bar No. 81603
12       downeyjustice@gmail.com
     THE DOWNEY LAW FIRM, LLC
13   19 Rock Road
     Long Valley, New Jersey 07853
14   Telephone:    (610) 324-2848
     Facsimile:    (610) 813-4579
15
     Attorneys for Plaintiffs and the Certified Class
16   [Counsel for Defendants on the following page]

17
                                     UNITED STATES DISTRICT COURT
18
                                    EASTERN DISTRICT OF CALIFORNIA
19
     ISAIAS VASQUEZ and LINDA HEFKE on                   )   Case No. 1:17-cv-00796-AWI-BAM
20   behalf of all other similarly situated individuals, )
                                                         )   CLASS ACTION
21                    Plaintiffs,                        )
                                                         )   JOINT STIPULATION TO AMEND
22          v.                                           )   SCHEDULING ORDER (DKT. 216);
                                                         )   ORDER
23   LEPRINO FOODS COMPANY, a Colorado                   )
     Corporation; LEPRINO FOODS DAIRY                    )
24   PRODUCTS COMPANY, a Colorado                        )
     Corporation; and DOES 1-50, inclusive,
                                                         )
25                                                       )
                      Defendants.
                                                         )
26                                                       )
                                                         )
27                                                       )
28

      ____________________________________________________________________________
          JOINT STIPULATION TO PRODUCE TIME AND PAYROLL DATA AND AMEND SCHEDULING ORDER
                                                                                              17684116.1
 1   HANSON BRIDGETT LLP
     SANDRA L. RAPPAPORT, SBN 172990
 2   srappaport@hansonbridgett.com
     LISA M. POOLEY, SBN 168737
 3   lpooley@hansonbridgett.com
     WINSTON K. HU, SBN 306677
 4   whu@hansonbridgett.com
     AMANDA M. OSOWSKI, SBN 317843
 5   aosowski@hansonbridgett.com
 6   GYMMEL M. TREMBLY, SBN 327236
     gtrembly@hansonbridgett.com
 7   425 Market Street, 26th Floor
     San Francisco, California 94105
 8   Telephone:    (415) 777-3200
     Facsimile:    (415) 541-9366
 9
     Attorneys for Defendants
10   LEPRINO FOODS COMPANY AND LEPRINO
     FOODS DAIRY PRODUCTS COMPANY
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
     ___________________________________________________________________________
        JOINT STIPULATION TO PRODUCE TIME AND PAYROLL DATA AND AMEND SCHEDULING ORDER
                                                                                  17684116.1
 1                                            JOINT STIPULATION
 2           Plaintiffs Isaias Vazquez and Linda Hefke (“Plaintiffs”) and Defendants Leprino Foods Company
 3   and Leprino Foods Dairy Products Company (“Defendants” or “Leprino,” and together collectively, the
 4   “Parties”), by and through their respective counsel of record, hereby submit this Joint Stipulation to
 5   amend the Amended Supplemental Scheduling Order.
 6           WHEREAS, on October 13, 2020, the Court issued a Supplemental Scheduling Order, which set,
 7
     among other dates, the non-expert discovery deadline as June 14, 2021 and the expert discovery deadline
 8
     as October 15, 2021 (Dkt.188);
 9
             WHEREAS, on April 23, 2021, the Court issued an Amended Supplemental Scheduling Order,
10
     which, among other extensions, extended the non-expert discovery deadline by one month, until July 14,
11
     2021, and extended the expert discovery deadline by 17 days, until November 1, 2021 (Dkt. 216);
12
             WHEREAS, on May 26, 2021, Plaintiff Vazquez served Defendant Leprino Foods Company
13
     with a Request for Production of Documents, Set Five;
14
             WHEREAS, on June 28, 2021, Defendant timely served its Response to Plaintiff Vazquez's
15
     Request for Production of Documents, Set Five, which asserted certain objections to the requests;
16
17           WHEREAS, on July 7, 2021 the Parties met and conferred telephonically regarding Leprino’s

18   Response to Plaintiff Vazquez’s Requests for Production of Documents, Set Five;

19           WHEREAS, during the meet-and-confer discussions, the Parties agreed that Defendant Leprino

20   Foods Company will produce the non-anonymized electronic time and payroll data in Excel format for

21   the entire Class (the “Class” is defined as “all non-exempt hourly workers who are currently employed,
22   or formerly have been employed, as non-exempt hourly employees at Defendant’s Lemoore West
23   facilities in Lemoore, California, at any time within four years prior to the filing of the original complaint
24   until March 31, 2020, and who did not submit a timely opt-out in response to the class notice procedure”);
25           WHEREAS, the Parties agreed to extend the non-expert discovery deadline solely for the purpose
26   of allowing Defendant Leprino Foods Company sufficient time to produce the time and payroll data of
27
     the Class to Plaintiffs;
28
                                                           1
      ___________________________________________________________________________
         JOINT STIPULATION TO PRODUCE TIME AND PAYROLL DATA AND AMEND SCHEDULING ORDER
                                                                                                          17684116.1
 1          WHEREAS, the Parties agree that no party may conduct any non-expert discovery beyond July
 2   14, 2021, except for: (1) Defendant Leprino Foods Company's production of the time and payroll data
 3   of the Class to Plaintiffs and (2) the discovery permitted by the Court for the sole purpose of confirming
 4   the class list, as ordered in the Court's June 29, 2021 Order to be completed by July 28, 2021 (Dkt. 229);
 5          WHEREAS, Defendant Leprino Foods Company expects to be able to produce the time and
 6
     payroll data of the Class to Plaintiffs by the second week of August, 2021, at the latest;
 7
            WHEREAS, Plaintiffs represented that their expert needs two months to analyze the time and
 8
     payroll data of the Class before they can make their initial expert disclosure pursuant to FRCP 26(a)(2)(A)
 9
     and (B);
10
            WHEREAS, the Parties agree to amend some of the dates in the Amended Supplemental
11
     Scheduling Order (Dkt. 216) for certain specific purposes only;
12
            THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that Leprino shall
13
     provide the electronic time and payroll data in Excel format for the entire Class in or before the second
14
     week of August, 2021. In addition, the Parties agree there is good cause to amend the Scheduling Order
15
16   as follows, provided that all of the electronic time and payroll data is produced by the second week of

17   August:

18          1.      For the sole purpose of Defendant Leprino Foods Company's production of the non-

19   anonymized time and payroll data of the Class to Plaintiffs, the non-expert discovery deadline will be

20   August 13, 2021;
21          2.      The non-expert discovery deadline of July 14, 2021, shall remain in place except for: (1)
22   Defendant Leprino Foods Company's production of the non-anonymized time and payroll data of the
23   Class to Plaintiffs and (2) the discovery permitted by the Court for the sole purpose of confirming the
24   class list, as ordered in the Court's June 29, 2021 Order to be completed by July 28, 2021 (Dkt. 229);
25          3.      The expert disclosure deadline will be October 15, 2021;
26
            4.      The supplemental expert disclosure deadline will be December 1, 2021;
27
            5.      The expert discovery deadline will be January 10, 2022; and
28
                                                          2
      ___________________________________________________________________________
         JOINT STIPULATION TO PRODUCE TIME AND PAYROLL DATA AND AMEND SCHEDULING ORDER
                                                                                                        17684116.1
 1          6.     The deadline to file dispositive motions will be January 17, 2022.
 2
 3   Date: July 9, 2021                                 PARRIS LAW FIRM
 4
 5                                                      By:     /s/Kitty K. Szeto
                                                                Alexander R. Wheeler
 6                                                              Kitty K. Szeto
 7                                                              Ryan A. Crist
                                                                Attorneys for Plaintiffs
 8                                                              and the Certified Class
 9   Date: July 9, 2021                                 HANSON BRIDGETT LLP
10
11
                                                        By:    /s/ Lisa M. Pooley
12                                                              Lisa M. Pooley
                                                                Sandra L. Rappaport
13                                                              Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
      ___________________________________________________________________________
         JOINT STIPULATION TO PRODUCE TIME AND PAYROLL DATA AND AMEND SCHEDULING ORDER
                                                                                           17684116.1
 1                                                   ORDER
 2          Pursuant to the Parties’ Stipulation, the Court finds good cause to amend the Amended
 3   Supplemental Scheduling Order, Dkt. 216, as follows:
 4          1.      For the sole purpose of Defendant Leprino Foods Company's production of the non-
 5   anonymized time and payroll data of the Class to Plaintiffs, the non-expert discovery deadline will be
 6
     August 13, 2021;
 7
            2.      The non-expert discovery deadline of July 14, 2021, shall remain in place except for: (1)
 8
     Defendant Leprino Foods Company's production of the non-anonymized time and payroll data of the
 9
     Class to Plaintiffs and (2) the discovery permitted by the Court for the sole purpose of confirming the
10
     class list, as ordered in the Court's June 29, 2021 Order to be completed by July 28, 2021 (Dkt. 229);
11
            3.      The expert disclosure deadline will be October 15, 2021;
12
            4.      The supplemental expert disclosure deadline will be December 1, 2021;
13
            5.      The expert discovery deadline will be January 10, 2022; and
14
            6.      The deadline to file dispositive motions will be January 17, 2022.
15
16
17   IT IS SO ORDERED.

18      Dated:     July 9, 2021                               /s/ Barbara   A. McAuliffe           _
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28
                                                         1
      ___________________________________________________________________________
                                                      ORDER
                                                                                                       17684116.1
